Exhibit 10.1

LOGO [g13529g13n28.jpg]

December 22, 2008

Scott Milsten

[street address]

[city, state]

Dear Scott:

You and Celera Corporation (referred to herein as “we”, “Celera” or the
“Company”) are parties to that certain offer letter agreement dated October 10,
2008 (the “Prior Agreement”), which sets forth, among other things, the terms of
your employment with the Company.

In order to ensure that the benefits to be provided to you comply with, or are
exempt from, the provisions of Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”), this letter agreement (this
“Agreement”) amends and restates the Prior Agreement in its entirety. You may
accept this Agreement by signing and returning a copy of this Agreement to the
Company as provided below.

Your employment in the position of Vice President, General Counsel & Corporate
Secretary, reporting directly to me, commenced on Thursday, October 30, 2008.

Your annual salary is $320,000.00, paid bi-weekly in the amount of $12,307.69
less applicable taxes.

You are eligible to participate in our Incentive Compensation Program, based on
the achievement of both personal and corporate goals, with a target annual bonus
of 45% based on your eligible fiscal year earnings.

On November 3, 2008, you were granted options to purchase 50,000 shares of
Celera common stock under the Celera Corporation 2008 Stock Incentive Plan (the
“2008 Plan”), with an exercise price of $10.96 per share (the “Option”). The
Option vests in four equal annual installments commencing on the first
anniversary of the employment start date. In addition, on November 3, 2008, you
were granted 15,000 time based restricted shares of Celera common stock under
the 2008 Plan. These shares of restricted stock vest in four equal annual
installments commencing on the first anniversary of the employment start date.
These equity awards are subject to the terms of the 2008 Plan and the applicable
agreement between you and Celera evidencing the award.

In connection with your commencement of employment with us, you were granted a
one-time cash bonus of $50,000.00, net. In the event that you elect to terminate
employment prior to the completion of twelve (12) continuous months of
employment, you will be obligated to refund the sign-on bonus amount, pro-rated
for the period of employment during such twelve (12) months.

In connection with your commencement of employment with us, Celera will provide
you with relocation benefits as outlined in the Celera Relocation Policy and
Provisions attached to the Prior Agreement (as such provisions may be amended by
you and Celera). In the event you elect to terminate employment prior to the
completion of twelve (12) continuous months of employment, you will be obligated
to refund relocation reimbursements and payments on a pro-rated basis.



--------------------------------------------------------------------------------

In the event your employment is terminated by the Company other than for “cause”
(as defined below), and such termination occurs prior to the second anniversary
of your commencement of employment with Celera, Celera will pay you, within
sixty (60) days following your termination of employment, a single lump sum
equal to one year of your base salary and target bonus compensation in effect at
the time of termination. As a condition of receiving this payment, you will be
required to sign a comprehensive separation agreement and general release, which
release shall be delivered to Celera, and shall become non-revocable, no later
than the sixtieth (60th) day following such termination of employment. For this
purpose, “cause” will mean (1) any act of intentional dishonesty by you;
(2) knowing falsification of any Celera document or deliberately providing
Celera false information relating in any way to your employment; (3) intentional
misuse, abuse, or misappropriation of any Celera property, (4) commission of any
felony or serious misdemeanor crime relating in any way to your employment,
(5) failure, after written warning and thirty (30) days to improve, to perform
in a manner or to the level required by Celera, (6) unlawful discrimination
against or harassment of any employee, customer or vendor of Celera on the basis
of race, age, gender, including pregnancy, national origin, religion, ethnicity,
physical or mental disability, marital status, sexual preference, veteran’s
status, or any other basis prohibited by law, or violation of Celera’s policies
prohibiting such conduct, (7) engaging in conduct causing material injury to
Celera or harmful to Celera’s reputation. Notwithstanding anything to the
contrary stated herein, if your employment is terminated by the Company other
than for “cause” following a “Change in Control” (as defined in the 2008 Plan),
the terms of any severance payable to you shall be as separately provided in
that certain Executive Change in Control Policy, and you shall not be entitled
to the severance pay described in this Agreement (even if such termination
without cause occurs prior to the second anniversary of your commencement of
employment with Celera).

Notwithstanding anything herein to the contrary, any compensation or benefits
payable hereunder that constitute “nonqualified deferred compensation” within
the meaning of Section 409A (“Deferred Compensation”) and which are designated
as payable upon your termination of employment shall be payable only upon your
“separation from service” with Celera within the meaning of Section 409A (a
“Separation from Service”). In addition, if Celera determines that you are a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code at the
time of your Separation from Service, any Deferred Compensation to which you are
entitled hereunder in connection with such Separation from Service shall be
delayed to the extent required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. To the extent that the payment of any
compensation is delayed in accordance with the preceding sentence, such
compensation shall be paid to you in a lump sum on the first business day
following the earlier to occur of (a) the expiration of the six-month period
measured from the date of your Separation from Service, or (b) the date of your
death, and any compensation or benefits that are payable hereunder following
such delay shall be paid as otherwise provided herein. To the extent that any
reimbursements provided to you are deemed to constitute Deferred Compensation,
such amounts shall be paid or reimbursed to you promptly, but in no event later
than December 31 of the year following the year in which the expense is
incurred. The amount of any such payments eligible for reimbursement in one year
shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and your right to such payments or
reimbursement shall not be subject to liquidation or exchange for any other
benefit.

 

2



--------------------------------------------------------------------------------

Celera offers a deferred compensation program to those employees with an annual
base salary of $125,000.00 or more. The deferred compensation program will allow
you to defer portions of your base salary and annual bonus on a pre-tax basis.

All full time employees and part time employees, working more than 20 hours per
week, are eligible for participation in the Celera benefits program on their
date of hire.

As an executive, you may choose to have an annual health screening done at
Celera’s expense (up to $3,000), with a physician of your choice.

As an executive, you will not accrue PTO but will instead have the flexibility
of taking time off at your discretion in accordance with the business needs of
the corporation, approximately four weeks a year.

Celera has a long-standing policy of respecting the rights of prior employers of
persons the Company hires. Therefore, we do not want to receive, and you will
not be asked to provide nor should you use in your work, any confidential
information of a former employer. This includes information you may have in your
possession or that you may have had access to while previously employed. It is
very important that no documents of a former employer be brought onto the
Company’s premises or computer systems. Likewise, to protect Celera’s corporate
information, as part of employment you signed a Conflict of Interest and
Confidentiality Agreement and agree to continue to abide by the terms of such
agreement.

By signing this letter, you recognize that an employment at-will relationship
will exist between you and Celera and that either you or Celera may terminate
this employment relationship at any time for any reason, with or without notice.

Scott, I look forward to your continued participation as a valued member of the
Celera team. I am confident you will find the important role you play in the
organization to be a challenging and rewarding opportunity.

 

Sincerely,

/s/ Kathy Ordonez

Kathy Ordonez, Chief Executive Officer

Agreed and accepted by:

 

Scott Milsten

    

/s/ Scott Milsten

Name (Printed)      Signature

December 22, 2008

     Date     

 

3